
	
		I
		111th CONGRESS
		1st Session
		H. R. 3578
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2009
			Mr. Van Hollen (for
			 himself, Mr. Platts, and
			 Mr. Walz) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend part B of the Individuals with Disabilities
		  Education Act to provide full Federal funding of such part.
	
	
		1.Short titleThis Act may be cited as the
			 Everyone Deserves Unconditional Access
			 to Education (EDUCATE) Act.
		2.Amendment to
			 IDEASection 611(i) of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1411(i)) is amended to
			 read as follows:
			
				(i)Funding
					(1)In
				generalFor the purpose of carrying out this part, other than
				section 619, there are authorized to be appropriated—
						(A)$14,434,200,000 or 20.8 percent of the
				amount determined under paragraph (2), whichever is greater, for fiscal year
				2010, and there are hereby appropriated $2,928,989,000 or 3.3 percent of the
				amount determined under paragraph (2), whichever is greater, for fiscal year
				2010, which shall become available for obligation on July 1, 2010, and shall
				remain available through September 30, 2011;
						(B)$17,596,785,000 or 25 percent of the amount
				determined under paragraph (2), whichever is greater, for fiscal year 2011, and
				there are hereby appropriated $6,091,574,000 or 7.5 percent of the amount
				determined under paragraph (2), whichever is greater, for fiscal year 2011,
				which shall become available for obligation on July 1, 2011, and shall remain
				available through September 30, 2012;
						(C)$20,759,369,000 or 29 percent of the amount
				determined under paragraph (2), whichever is greater, for fiscal year 2012, and
				there are hereby appropriated $9,254,158,000 or 11.5 percent of the amount
				determined under paragraph (2), whichever is greater, for fiscal year 2012,
				which shall become available for obligation on July 1, 2012, and shall remain
				available through September 30, 2013;
						(D)$23,921,954,000 or 32.9 percent of the
				amount determined under paragraph (2), whichever is greater, for fiscal year
				2013, and there are hereby appropriated $12,416,743,000 or 15.4 percent of the
				amount determined under paragraph (2), whichever is greater, for fiscal year
				2013, which shall become available for obligation on July 1, 2013, and shall
				remain available through September 30, 2014;
						(E)$27,084,538,000 or 36.5 percent of the
				amount determined under paragraph (2), whichever is greater, for fiscal year
				2014, and there are hereby appropriated $15,579,327,000 or 19 percent of the
				amount determined under paragraph (2), whichever is greater, for fiscal year
				2014, which shall become available for obligation on July 1, 2014, and shall
				remain available through September 30, 2015;
						(F)$30,247,123,000 or 40 percent of the amount
				determined under paragraph (2), whichever is greater, for fiscal year 2015, and
				there are hereby appropriated $18,741,912,000 or 22.5 percent of the amount
				determined under paragraph (2), whichever is greater, for fiscal year 2015,
				which shall become available for obligation on July 1, 2015, and shall remain
				available through September 30, 2016; and
						(G)40 percent of the amount determined under
				paragraph (2) for fiscal year 2016 and each subsequent fiscal year, and there
				are hereby appropriated 40 percent of the amount determined under paragraph (2)
				minus $11,505,211,000 for fiscal year 2016 and each subsequent fiscal year,
				which shall become available for obligation with respect to fiscal year 2016 on
				July 1, 2016, and shall remain available through September 30, 2017, and with
				respect to each subsequent fiscal year on July 1 of that fiscal year and shall
				remain available through September 30 of the succeeding fiscal year.
						(2)AmountThe
				amount determined under this paragraph is—
						(A)the number of children with disabilities in
				the school year preceding the fiscal year referred to in subparagraph (A), (B),
				(C), (D), (E), (F), or (G) of paragraph (1) (as the case may be) in all States
				who receive special education and related services—
							(i)aged 3 through 5
				if the States are eligible for grants under section 619, and
							(ii)aged 6 through
				21, multiplied by
							(B)the average
				per-pupil expenditure in public elementary schools and secondary schools in the
				United
				States.
						.
		3.OffsetsThe amounts appropriated in 611(i) of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1411(i)), as amended by
			 section 2 of this Act, shall be expended consistent with pay-as-you-go
			 requirements
		
